Citation Nr: 0216771	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of accrued pension benefits in excess 
of $112.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to May 1946 
and from May 1947 to February 1950.  He died in May 1984.  
The appellant was the caretaker of the veteran's widow prior 
to her death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In June 2001, the Board remanded the case to the RO for 
further development.  It is now before the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  The veteran died in May 1984.  At the time of death, he 
was receiving nonservice-connected pension benefits.

2.  The veteran's surviving spouse died in July 1999.  In a 
September 1999, the RO granted her death pension and aid and 
attendance benefits, effective from June 1, 1999.

3.  The RO issued one retroactive pension check in the amount 
of $336.00 and two $112.00 monthly benefit checks to the 
veteran's widow from September to November 1999. 

4.  In October 1999, the appellant returned the two checks, 
totaling $448.00, to the RO. 

5.  In November 1999, the appellant cashed the third pension 
check in the amount of $112.00.

6.  In December 1999, the RO received notice of the veteran's 
widow's death and terminated her pension benefits effective 
July 1, 1999.     

7.  The unreturned pension check in the amount of $112.00 is 
equal to the total amount of pension benefits payable, and 
such has already been paid to the appellant.


CONCLUSION OF LAW

Accrued pension benefits in an amount greater than $112.00 
are not payable to the appellant.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim. VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.    

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim have been 
properly developed as private medical bills and burial bills, 
death certificates, a copy of the check issued to the widow 
and endorsed by the appellant in November 1999, a June 2002 
VA Form 119, Report of Contact form, and lay statements have 
been associated with the claims file.  

With regard to VA's compliance with the Board's June 2001 
remand instructions, the Board notes that VA has obtained and 
associated with the claims file a copy of November 1999 check 
issued to the veteran's widow and endorsed by the appellant, 
the RO requested that the appellant provide an itemized 
accounting of expenses that he claimed to have incurred for 
the widow's last sickness and burial, confirmed that the 
appellant paid the widow's burial expenses, and issued a 
supplemental statement of the case (SSOC) readjudicating the 
claim. 

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's June 2001 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
private medical and burial bills, death certificates, a copy 
of the check issued to the widow and endorsed by the 
appellant in November 1999, a June 2002 VA Form 119, Report 
of Contact form, and lay statements are adequate for 
determining whether the appellant is entitled to additional 
accrued benefits.  Given that the appellant has not 
identified any outstanding evidence, the Board has no 
knowledge of any other documentation that needs to be 
obtained in support of his claim.        

The Board finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to additional 
accrued benefits for expenses he bore in conjunction with the 
widow's last sickness and burial.  This is so because the 
requirements regarding notice, which must be provided to the 
veteran under the VCAA have been satisfied by the various 
informational letters, a November 2000 statement of the case, 
a June 2002 SSOC, and the Board's remand, as VA advised the 
appellant of what must be demonstrated to establish 
eligibility for accrued benefits, asked him to provide 
additional information, and advised him of VA's efforts to 
obtain information in support of his claim.  The appellant 
was also provided an opportunity to present testimony at a 
hearing, but declined.

In light of the foregoing, the Board finds that VA has 
notified the appellant of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the appellant in this case 
that would warrant further notice or development, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Background

The underlying facts of this case are not in substantial 
dispute.  The veteran served on active duty from May 1944 to 
May 1946 and from May 1947 to February 1950.  He died in May 
1984.

The veteran's widow filed a claim for death pension benefits 
in May 1999.  By letter dated September 20, 1999, the RO 
granted her death pension and aid and attendance benefits, 
effective from June 1, 1999.  See 38 C.F.R. §§ 3.31, 3.402 
(2002).

On September 27, 1999, the RO issued a retroactive pension 
check in the amount of $336.00 to the veteran's widow 
representing the amount owed to her for three months, i.e., 
from the date of pension entitlement on June 1, 1999.  In 
October 1999, the RO issued to her a second check in the 
amount of $112.00.  In October 1999, the caretaker of the 
veteran's widow, the appellant, returned the two checks 
totaling $448.00 to the RO.  The RO issued a third pension 
check in the amount of $112.00 in November 1999, which the 
appellant cashed.  A copy of the veteran's widow's death 
certificate was received at the RO in December 1999, 
indicating that she had died in July 1999.  Consequently, the 
RO terminated her pension benefits effective from July 1, 
1999.  See 38 U.S.C.A. § 5112(b)(1) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.500(g) (2002).

In April 2000, the caretaker of the veteran's widow submitted 
an Application for Reimbursement from Accrued Amounts Due a 
Deceased Beneficiary.  The RO denied the claim in July 2000.

Analysis

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned to the 
issuing office and canceled.  38 C.F.R. § 3.1003 (2002).  
Upon the death of a payee, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death may be paid to the living person 
first listed as follows: (1) his or her spouse, (2) his or 
her children (in equal shares), (3) his or her dependent 
parents (in equal shares) or the surviving parent.  38 
U.S.C.A. § 5121 (West 1991); 38 C.F.R. §§ 3.1000(a), 
3.1003(a) (2002); see also VAOPGCPREC 22-92 (November 4, 
1992).  In all other cases, only so much of the accrued 
benefit may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness or burial.  38 
C.F.R. §§ 3.1000(a)(4), 3.1003(a) (2002); see also 3.1002 
(2002).  The amount payable shall not include any payment for 
the month in which the payee died.  38 C.F.R. § 3.1003(a) 
(2002).

The veteran's widow was entitled to pension benefits for the 
month of June 1999.  The RO issued a pension check for 
$112.00 in November 1999 representing the amount owed to her.  
This check has not been returned to the RO.  The evidence of 
record shows, and the appellant admits, that he cashed the 
check to defray some of the costs he incurred on the 
veteran's widow's behalf.  In April 2000, the appellant 
provided an itemized accounting of the expenses he incurred 
totaling $6,373.00.  In response to a request for 
substantiation of these charges, in May 2002, he furnished a 
bill from the funeral home showing a cost of $5,000.00, but 
did not furnish a receipt of his payment of the bill.  In 
June 2002, the RO received telephone confirmation from the 
bookkeeping staff that the appellant personally paid the 
widow's funeral expenses in full.  

The Board notes that the appellant has not challenged the 
accuracy of the amount of accrued benefits due the veteran's 
widow.  The appellant's claim for additional money appears to 
rest upon a misunderstanding as to his own eligibility to 
receive additional accrued benefits.  

Applicable law and regulations provide that upon the death of 
a veteran, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death (hereinafter referred to as "accrued benefits") and 
due and unpaid for the period not to exceed two years, shall, 
upon the death of such individual be paid to the living 
person first listed as follows:

(1) Upon the death of a veteran to the 
living person first listed as follows: 
(i) His or her spouse; (ii) His or 
her children (in equal shares); 
(iii) His or her dependent parents 
(in equal shares) or to the 
surviving parent.

(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children.

(3) Upon the death of a child, benefits 
to which the child was entitled will be 
paid to the surviving children of the 
veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.

(4) In all other cases, only so much of 
an accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  (See 3.1002.)

38 C.F.R. § 3.1000(a); See also 38 U.S.C.A. § 5121(a).

In this case, the appellant was the caretaker of the 
veteran's widow until her death in July 1999.  Therefore, it 
appears that his standing in this case is based upon the fact 
that he bore the medical and burial expenses of the veteran's 
spouse.  For this reason, he is entitled to receive only so 
much of the accrued benefits available as is necessary to 
reimburse him for the medical or burial expenses that he 
incurred on her behalf.  38 C.F.R. § 3.1000(a)(4).  Thus, 
although the appellant reported that he incurred $6,373.00 in 
medical and burial expenses on her behalf, the veteran's 
spouse was entitled to receive VA benefits only in the amount 
of $112.00 at the time of her death.  Thus, the appellant is 
only entitled to receive $112.00 towards the expenses that he 
incurred on her behalf, even though he has submitted proof of 
expenditures far in excess of that amount.  

In a telephone conversation of June 4, 2002, the appellant 
stated that he cashed the widow's November 1999 check because 
he believed that he was entitled to the funds against the 
expenses he had borne on her behalf.  While the appellant's 
unorthodox method of collecting reimbursement of the $112.00, 
by cashing a check issued in the widow's name after her 
death, is technically incorrect, the Board notes that he 
would be reimbursed the same amount if he had not already 
received and used the funds.  Accordingly, the Board finds 
that the appellant is not entitled to additional accrued 
benefits.

In summary, the Board finds that the appellant has already 
been paid the maximum amount of accrued benefits payable to 
him in this instance.  As discussed above, it appears that 
the appellant's belief that he was entitled to additional 
money arose out of a misunderstanding on his part regarding 
the method by which VA determines entitlement to accrued 
benefits.  Although the veteran's widow was indeed entitled 
to received VA benefits, the amount payable does not include 
any payment for the month in which the payee dies and thus 
only $112.00 was available to reimburse the appellant for his 
expenditures on her behalf.  In cases such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied because of the lack of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appellant's claim of 
entitlement to additional accrued benefits is denied.



ORDER

The appellant has been paid accrued benefits in the amount of 
$112.00.  Entitlement to additional accrued benefits is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

